PER CURIAM.
This cause came on to be hoard on the transcript of record from the Circuit Court of the United States for the District of New Jersey ; and, stipulation of counsel being presented in open court, wherein it was agreed by counsel for the defendant in error that the judgment in said cause be reversed, with directions to the Circuit Court to enter judgment for the plaintiff, not only to the extent and for the amount awarded by the said judgment of the said Circuit Court, but also, in addition thereto, for the amount of taxes paid by the plaintiff to the said collector upon receipts from interest and dividends, with interest upon such payments from the several dates when the same were made, it is, on consideration whereof, now here ordered and adjudged by this court that the judgment of the said Circuit Court in this cause be, and the same is, hereby reversed; and it is further ordered that this cause be remanded to the said Circuit Court, with directions to enter judgment in favor of the plaintiff in accordance with the stipulation filed in said cause. 123 Fed. 979.